Citation Nr: 1735199	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 2007 to November 2008.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied service connection for a bilateral knee condition.  In April 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

In December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board notes that during the pendency of the appeal, the RO granted service connection and assigned an initial 10 percent rating for right knee strain, effective November 27, 2008 (as reflected in a February 2013 Decision Review Officer's decision) and was formally dismissed in a March 2016 Board decision. 

Also in March 2016, the Board remanded the remaining claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC denied the claim (as reflected in the November 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration. 

As for the matter of representation, the Board observes that, in October 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization (VSO) as Claimant's Representative) in which she designated the American Legion as her representative.  In November 2015, the Veteran filed a new VA Form 21-22 in which she appointed the New Jersey Department of Military and Veterans' Affairs as her representative.  The Board had recognized the change in representation.  

While the Veteran previously had a paper claims file, her appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the March 2016 remand, the Veteran underwent a VA examination in August 2016.  However, the Board finds that the examiner's opinion is not entirely responsive to the prior remand directives.  

The August 2016 VA examiner confirmed a diagnosis of left knee strain.  The examiner found that it is less likely than not that the Veteran's current left knee strain is secondary to the service-connected right knee strain, and based his opinion on the observed normal gait that was present after the formal examination was completed.  The examiner also stated that he could not identify a biomechanical mechanism that would cause the left knee to be abnormal as the result of the right knee strain.  He further opined that it was more likely than not that the pain in both knees is at least, to some extent, secondary to vitamin D deficiency as vitamin D deficiency is well known to contribute to chronic bone pains.  However, the examiner did not specifically address whether the Veteran's diagnosed left knee strain was aggravated (worsened beyond the natural progression) by her service-connected right knee strain.  

The examiner also opined that there was no evidence of any left knee condition noted in the VA medical records and that the Veteran's left knee pain did not occur while she was on active duty; thus, the left knee strain is not directly from active duty.  However, the examiner did not address the Veteran's statements; specifically, that her left knee pain began in-service from a fall and her left knee subsequently continued to cause problems.  

Under these circumstances, the Board finds that another remand of this matter is warranted  to obtain a medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-addressing both causation and aggravation in determining whether there exists a medical relationship between the Veteran's left knee strain and her service-connected right knee strain.  See Stegall, supra.  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably,  once VA undertakes the effort to provide an examination or obtain a medical opinion, it must provide or obtain one that is adequate for the purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from the August 2016 examiner, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgement of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  


Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Gloucester VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since November 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim  on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the August 2016 VA examiner  an addendum opinion .

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.


The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

With respect to the Veteran's diagnosed left knee strain, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that this disability:

(a) had its onset during service or is otherwise medically related to service; or, if not

 (b) was caused OR (b) is or has been aggravated (worsened beyond natural progression by the Veteran's service-connected right knee strain, to include any medications taken for treatment of the service-connected disorder).  The examiner must explicitly address causation and aggravation.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation..  

In rendering the requested opinion, the physician must  should consider and discuss all pertinent medical  and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's own assertions and those advanced by others on her behalf; in particular, her competent assertions as to in-service injury to both knees, and as to the nature, onset, and continuity of symptoms.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall,11 Vet. App. at  271..

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority. ().

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

	(
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


